DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on September 22, 2022. Claim 20 has been canceled. Claims 1 and 11 have been amended. Claim 21 has been added. Accordingly, claims 1-19 and 21 are currently pending.

Response to Remarks/Arguments
3.       Claim objections and rejections, mailed on 06/22/22, have been withdrawn due to proper amendments and/or persuasive arguments. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites lines 8-10 “selectively obtaining first data to be used for the operation of the neural network model, among the plurality of data, based on the degree of importance associated with each of the plurality of data and based on the obtained resource information. Paragraph 45 of the specification recites “the processor 120 stores a plurality of data having different degrees of importance from one another in the memory 110, the processor 120 may obtain some data to be used for an operation of a neural network model among the plurality of data according to the degrees of importance of each of the plurality of data stored in the memory 110, based on resource information for the hardware of the electronic apparatus 100”. Hence, the above underlined feature of claim 1 and its dependent claims consider to be failing to comply with the written description requirement.                        
                             
                        
                    Similar rejection applies to claim 11.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2016/0086078 A1 –Previously Cited) and in view of Yamada (US 2021/0232894 A1 –IDS 07/19/22).

Regarding claims 11 (apparatus) & 1 (method), Ji teaches an electronic apparatus (Figure 1: 310 “Client Device”) comprising: a memory configured to store a plurality of data used for an operation of a neural model in the memory (Figure 1: 130 “Memory”, Paragraph 9: the memory includes a trained neural network received from a server system that has trained and configured the neural network for the client device, Paragraph 78: training is quantized weights export to the client device for recognition & Paragraph 108: the configuration of the neural network is stored in the memory); and a processor (Figure 1: 320 “Processor”) configured to: obtain resource information corresponding to hardware of the electronic apparatus (Paragraphs 61-62: in some embodiments of neural networks, a single layer is used; the single layer which may contain a number of neurons; each neuron is considered to be a processing unit… in some embodiments, deep learning is used; deep learning involves a hierarchical architecture composed of multiple layers, similar to the foregoing layers; in addition, the weighted connections are among neurons within a layer and also across the multiple layers; deep learning thus requires a substantial amount of memory); obtain data to be used for the operation of the neural network model among the plurality of data (Figure 1: 340 “Recognizing Image”), and perform the operation of the neural network model by using the obtained data (Figure 1: 323 “Neural Network (NN)”). Although Ji teaches the plurality of data stored in the memory, Ji does not explicitly disclose wherein a degree of importance is associated with each of the plurality of data; and selectively obtain first data, based on the degree of importance of each of the plurality of data stored in the memory and based on the resource information corresponding to the hardware of the electronic apparatus. In a related field of endeavor, Yamada discloses wherein a degree of importance is associated with each of the plurality of data (Figure 11: 160B and Paragraph 113: a plurality of thresholds set in advance for each input of conversion-quantization processing, and outputs of conversion-quantization processing corresponding to the plurality of thresholds); and selectively obtain first data, based on the degree of importance of each of the plurality of data stored in the memory and based on the resource information corresponding to the hardware of the electronic apparatus (Figure 11: “x < 6”, “6 ≤ x < 10”, “OUTPUT y”, Paragraph 113: a plurality of thresholds set in advance for each input of conversion-quantization processing, and outputs of conversion-quantization processing corresponding to the plurality of thresholds and Paragraph 127: threshold processing is performed for each of the sections of monotonous increase and monotonous decrease in order to perform arithmetic processing of the CNN at a higher speed). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize Ji’s data to include selectively obtaining first data as in Yamada. One of ordinary skill in the art would be motivated to do so to improve processing speed of a neural network, Paragraph 14. 

Regarding claims 12 & 2, the combination of Ji and Yamada teaches the electronic apparatus of claim 11 and the method of claim 1. In addition, Ji discloses wherein the plurality of data include parameter values of a quantized matrix used for the operation of the neural network model (Paragraph 79: quantization operation).  

Regarding claims 13 & 3, Ji further discloses wherein the parameter values of the quantized matrix include binary data respectively having degrees of importance different from each other (Paragraph 55: data are stored in the memory & Paragraph 78: training is quantized weights export to the client device for recognition).  

Regarding claims 14 & 4, Ji also discloses wherein, in the binary data, the degrees of importance of the binary data decrease as bit orders of the binary data increase, respectively (Figure 1: 340 “Recognizing Image” & Paragraphs 110-112: quantization operation).  

Regarding claims 15 & 5, Ji also discloses wherein the processor is further configured to: perform matrix operations for an input value and each bit of the binary data, sum up results of the operation for each bit, and acquire an output value (Figure 2: 474 “Result”).  

Regarding claims 16 & 6, Ji also discloses wherein the processor is further configured to: perform a matrix parallel operation using a plurality of neural network processing units based on an order of each bit of the binary data, respectively (Paragraph 61: each neuron is considered to be a processing unit).  

Regarding claims 17 & 7, Ji also discloses wherein the parameter values of the quantized matrix include the parameter values of the matrix quantized by using a greedy algorithm (Paragraph 62: Back-propagation (BP), Restricted Boltzmann Machine, Auto Encoder Decode, etc.).  

Regarding claims 18 & 8, Ji also discloses wherein the processor is further configured to: obtain the data to be used for the operation of the neural network model by referring to a lookup table where a plurality of scheduling modes are defined (Figure 1: 130 “Memory” & Paragraph 108: the configuration of the neural network is stored in the memory).

Regarding claims 19 & 9, Ji also discloses wherein the processor is further configured to: obtain a number of binary data to be used for the operation of the neural network model among the plurality of data that is less than a number of the plurality of data (Paragraph 72: computational requirements for the client device is reduced).  

Regarding claim 10, Ji also discloses wherein the resource information for the hardware includes at least one of a power consumption of the electronic apparatus, a number of processing units performing the operation of the neural network model, or a predetermined latency of the neural network model (Paragraph 16: lower power consumption).

Regarding claim 21, the combination of Ji and Yamada teaches the electronic apparatus of claim 11. In addition, Yamada discloses wherein the processor is further configured to selectively obtain the first data based on a bit order of binary data of parameter values of a quantized matrix corresponding to the first data (Figure 11: “x < 6”, “6 ≤ x < 10” and “OUTPUT y”).
Conclusion
8.	Applicant's Amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633